Electronically Filed
                                                     Supreme Court
                                                     SCEC-XX-XXXXXXX
                                                     22-DEC-2020
                                                     08:30 AM
                                                     Dkt. 67 ODMR

                         SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    EMIL SVRCINA; KARL DICKS; and BANNER FANENE, Plaintiffs,

                               vs.

    SCOTT T. NAGO, in his capacity as Chief Election Officer
 for the State of Hawai#i; STATE OF HAWAI#I OFFICE OF ELECTIONS;
        and GLEN TAKAHASHI, in his capacity as City Clerk
         of the City and County of Honolulu, Defendants.


                       ORIGINAL PROCEEDING

            ORDER DENYING MOTIONS FOR RECONSIDERATION
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge To#oto#o, assigned by reason of vacancy)

          Upon consideration of plaintiffs Emil Svrcina, Karl
Dicks, and Banner Fanene’s four motions for reconsideration,
filed on December 17, 2020 and December 18, 2020, respectively,
the documents submitted in support thereof, and the record,
          IT IS HEREBY ORDERED that the motions for
reconsideration are denied.
          DATED: Honolulu, Hawai#i, December 22, 2020.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Michael D. Wilson
                                    /s/ Fa#auuga To#oto#o